PER CURIAM.
OPINION
On July 30, 1965, this Court affirmed a judgment of the trial court in which General Walker had been awarded judgment against The Associated Press in a libel action. Associated Press v. Walker, 393 S.W.2d 671 (writ ref. n. r. e.).
Subsequently, the case was brought before the Supreme Court of the United States by virtue of a writ of certiorari.
On June 12, 1967, the Supreme Court concluded that General Walker was not entitled to damages from The Associated Press. The judgment in favor of General Walker was reversed and this Court was instructed to act in conformity with the judgment of the Supreme Court. Associated Press v. Walker, 388 U.S. 130, 87 S.Ct. 1975, 18 L.Ed.2d 1094.
In complience with the judgment and mandate of the Supreme Court, we hereby set aside our prior judgment of affirmance *380and hereby reverse the judgment of the trial court and render judgment that General Walker recover nothing from The Associated Press, and that The Associated Press recover from Edwin A. Walker all costs as per mandate of the Supreme Court.